DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner notes that the Gareau reference on the IDS dated 01/04/2021 has an incorrect serial number.  The correct Gareau reference is included on the 892 form enclosed herein.

Examiner finds no 35 USC 101 rejections in the current claim language.

Claim Objections
Claims 1 – 20 are objected to because of the following informalities:
Claim 1 recites the limitation "the PHYs" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “PHYs”;
Claim 5 recites the limitation "PHYs" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the PHYs”;
Claim 9 recites the limitation "PHYs" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the PHYs”;
12 recites the limitation "PHYs" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the PHYs”;
Claim 13 recites the limitation "the PHYs" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “PHYs”;
Claim 17 recites the limitation "PHYs" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the PHYs”;

Claim 5 recites the limitation "the added PHY" in lines 2 – 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “an added PHY” or “added PHY”;
Claim 17 recites the limitation "the added PHY" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “an added PHY” or “added PHY”;

Claim 5 recites the limitation "the original PHYs" in lines 8 – 9.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “original PHYs”;
Claim 17 recites the limitation "the original PHYs" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “original PHYs”;

Claim 3 recites the limitation "an overhead" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a second overhead”;
Claim 15 recites the limitation "an overhead" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a second overhead”;

Claim 4 recites the limitation "the new overhead cycle" in lines 18 – 19.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a new overhead cycle”;
Claim 16 recites the limitation "the new overhead cycle" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a new overhead cycle”;

Claim 5 recites the limitation "the service" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a service”;

Claim 3 recites the limitation "the latency of the PHYs" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a latency of the PHYs”;
5 recites the limitation "the latency of any original PHY" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a latency of any original PHY”;

Claim 9 recites the limitation "the data flows" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “data flows”;

Claim 6 recites the limitation "the read clocks" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “read clocks”;
Claim 7 recites the limitation "the read clocks" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “read clocks”;
Claim 9 recites the limitation "the read clocks" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “read clocks”;
Claim 18 recites the limitation "the read clocks" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “read clocks”;
Claim 19 recites the limitation "the read clocks" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “read clocks”;

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gareau (U.S. Pat. Pub. No. 2018/0375800) (Time Transfer Systems and Methods Over Flexible Ethernet).

1.1	Regarding claim 1, Gareau discloses a link capacity adjustment method, comprising:

aligning clock offsets of all the PHYs in the FlexE group according to the obtained latency (paragraph 8 “inserted on each PHY of a FlexE group; communicating samples of the time between the first node and the second node in the FlexE overhead; and determining a time delay between the first node and the second node based on the samples of the time.”; paragraph 141).1.2	Per claim 2, Gareau teaches the link capacity adjustment method as claimed in claim 1, wherein the PHY for the link capacity adjustment of the FlexE group is an added PHY (paragraphs 92, 93, 94); after aligning the clock offsets of all the PHYs in the FlexE group according to the obtained latency (paragraph 8 “inserted on each PHY of a FlexE group; communicating samples of the time between the first node and the second node in the FlexE overhead; and determining a time delay between the first node and the second node based on the samples of the time.”; paragraph 141), the method further comprises:
if the alignment is successful, adding the PHY for the link capacity adjustment of the FlexE group (paragraphs 8, 141); and
sending a general overhead to a correspondent node device in a new overhead cycle. (Figs. 7, 8; paragraphs 8, 10, 59, 61, 141).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/